DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-9 and 18) in the reply filed on 03/14/2022 is acknowledged.  The traversal is on the ground(s) that “search and examination of the entire application would not place a serious burden on the Examiner”.  The examiner maintains the invention of claim 1 would be searched in an area such as A47B57/06.CPC. while the method steps of claim 10 would be searched in an area such as B64D9/00.CPC.
The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a movement guide rail provided on the shelf outer frame, on which the first movable shelf layer and the second movable shelf layer move” (claim 3); “a second guide rail is provided on the shelf outer frame and on both sides of the first movable shelf layer, on which the second movable shelf layer moves; and

a first guide rail is provided on the shelf outer frame and on both sides of the second movable shelf layer, on which the first movable shelf layer moves” (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 3, the metes and bounds of the claim are unclear. How does the applicant’s first movable shelf layer #4 and second movable layer #3 move on one guide rail? The applicant discloses that the first movable shelf layer #4 moves on a first guide rail #5 and that the second movable layer #3 moves on a second guide rail #6. Appropriate correction is required. 

	Regarding claim 5, the metes and bounds of the claim are unclear. Is each of the plurality of rods referring to 2 rods of one shelf layer or  4 rods of the two shelf layers? How does the “a movement guide rail” in line 3 relate to the  “a movement guide rail” previously claimed in line 2 of the claim? Appropriate correction is required. 

	Regrading claim 6, the following limitations “on which the second movable shelf layer moves” and “on which the first movable shelf layer moves” each appear to be a method steps “moves” claimed within an apparatus claim. Appropriate correction is required. 

	Regarding claim 9, the metes and bounds of the claim are unclear. How can one first movable shelf layer (claimed in claim 1) be two first movable shelf layers (claim 9)?  How can one second movable shelf layer (claimed in claim 1) be two second movable shelf layers (claim 9)? Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strauss 8,424,983.

Regrading claim 1, Strauss discloses an automatically adjustable smart shelf (Figs 1a-1d), comprising:
a shelf outer frame (Fig 1b, #100); 

a first movable shelf layer (Fig 1b, #101) and a second movable shelf layer (Fig 1d, #102) provided on the shelf outer frame (Fig 1b, #100) and respectively movable along a first direction and a second direction intersecting with each other; and

a control unit (#104 & #126, col 4, lines 37-52) configured to control the first movable shelf layer (Fig 1b, #101) and the second movable shelf layer (Fig 1d, #102) to move along the first direction and the second direction respectively, so as to form various sizes of storage space for storing various cargos respectively.

Regarding claim 2, Strauss discloses the automatically adjustable smart shelf wherein the first direction is a horizontal direction, the second direction is a vertical direction, and the first movable shelf layer (Fig 1d, #101) is arranged vertically and the second movable shelf layer (Fig 1d, #102) is arranged horizontally.

Regarding claim 3, as best understood, Strauss discloses the automatically adjustable smart shelf wherein further comprising a movement guide rail (Fig 4, #111a & #132a) provided on the shelf outer frame (Fig 1b, #100), on which the first movable shelf layer (Fig 1b, #101) and the second movable shelf layer (Fig 1b, #102) move.

Regarding claim 4, Strauss discloses the automatically adjustable smart shelf wherein the first movable shelf layer (Fig 1b, #101) & (annotated Fig 1b below) and the second movable shelf layer (Fig 1d, #102, #132a & #132b) are both formed of a plurality of rods (annotated Fig 1b below) (see Fig 4) & (Fig 1d, #132a & #132b).

    PNG
    media_image1.png
    644
    714
    media_image1.png
    Greyscale


Regarding claim 5, as best understood, Strauss discloses the automatically adjustable smart shelf further comprising a movement guide rail (Fig 1b, #111b & #111a) provided on the shelf outer frame, wherein both ends of each of the plurality of rods (annotated Fig 1 above) (see Fig 4) are mounted on a movement guide rail (Fig 1b, #111b & #111a) of the shelf outer frame.

Regarding claim 6, as best understood, Strauss discloses the automatically adjustable smart shelf wherein further comprising:

a second guide rail (Fig 1b, #111a & #111b) is provided on the shelf outer frame (Fig 1b, #100) and on both sides of the first movable shelf layer (Fig 1b, #101), on which the second movable shelf layer (Fig 1d, #102) moves; and

a first guide rail (Fig 1d, #132a & #132b) is provided on the shelf outer frame (Fig 1b, #100) and on both sides of the second movable shelf layer (Fig 1d, #102), on which the first movable shelf layer (Fig 1a, #101) moves indirectly.

Regarding claim 9, as best understood, Strauss discloses the automatically adjustable smart shelf comprising one first movable shelf layer (Fig 1b, #101) and one second movable shelf layer (Fig 1d, #102).

Regarding claim 18, Strauss discloses an unmanned logistics system, comprising the automatically adjustable smart shelf (Figs 1a-1d). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss 8,424,983 in view of Tanigawa 2015/0206188.


Regarding claim 7, Strauss has been discussed above but does not explicitly teach the automatically adjustable smart shelf wherein further comprising:
a first distance detector provided on the first movable shelf layer to detect a distance between the first movable shelf layer and a cargo and feed the distance back to the control unit; and
the second movable shelf layer is provided with a second distance detector configured to detect a distance between the second movable shelf layer and a cargo and feed the distance back to the control unit.

	Tanigawa discloses a shelving (shown in Fig 3A) that comprises 
a first distance detector (Fig 3A, #21) provided on a first shelf layer to or capable of detecting a distance between the first shelf layer and a cargo and feed the distance back to a control unit; and
a second shelf layer is provided with a second distance detector (Fig 3A, #22) configured to or capable of detecting a distance between the second shelf layer and a cargo and feed the distance back to the control unit.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place a first detector (Tanigawa, Fig 3A, #21) on the first movable shelf layer (Strauss, Fig 1b, #101) and place a second detector (Tanigawa, Fig 3A, #22) on the second movable shelf layer (Strauss, Fig 1d, #102) in order to make the smart shelf of Strauss more user friendly by enabling the smart shelf of Strauss to detect distances between the first and second shelf layers and objects. 


Regarding claim 8, modified Strauss discloses the automatically adjustable smart shelf wherein the first distance detector (Tanigawa, Fig 3A, #21) is configured to or capable of detecting a distance between the first movable shelf layer (Strauss, Fig 1b, #101) and the shelf outer frame (Strauss, Fig 1b, #100) and feed the distance back to the control unit, and the second distance detector (Tanigawa, Fig 3A, #22) is configured to or capable of detecting a distance between the second movable shelf layer (Strauss, Fig 1d, #102) and the shelf outer frame (Strauss, Fig 1b, #100) and feed the distance back to the control unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631